NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NEUTRAL TANDEM, INC.,
Plain.tiff-Appellan,t,
V.
PEERLESS NE'lWORK, LLC, PEERLESS '
NETWORK OF ILLINOIS, LLC, AND JOHN
BARNICLE, -
Defendan,ts-Cross Appellan,ts.
2011-1144, -1181
Appeals from the United States District C0u1't for the
N0rthern District of Il1inois in case no. 08-CV-3402, Judge
J0hn W. Darrah.
ON MOTION
ORDER
Neutra1 Tandern, Inc. moves for a 21-day extension of
time, until Apri1 29, 2011, to file its initial brief.
Upon consideration thereof

NEUTRAL TANDEM v. PEERLEss NETW0RK
IT ls 0RDERED THAT:
The motion is granted.
2
FoR THE CoURT
APR 0 5 2011 /s/ Jan Horbaly
Date J an Horba1y
CIerk
cci John R. Harringt0n, Esq.
David Rene’ Yohannan, Esq.
s21
- FlLED
s.s. comer n
THEFED€§J:?é1E%bSrF°
APR_ 05 2011
JANH9RBN.Y
0LERK